                        UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE



 UNITED STATES OF AMERICA,

                                           Plaintiff,           MOTION FOR
                                                                CHANGE OF VENUE
                          v.
                                                                No. 3:16-CR-20
 MARK HAZELWOOD, SCOTT WOMBOLD,                                 (Collier/Guyton)
 and HEATHER JONES,

                                        Defendants.



       Defendants Mark Hazelwood, Scott Wombold, and Heather Jones respectfully move this

Court, before the Honorable Curtis L. Collier, for an Order directing a change in venue pursuant

to Rule 21(a) of the Federal Rules of Criminal Procedure, from the Eastern District of Tennessee

to Arkansas (either district), Missouri (either district), or the Western District of North Carolina.

       In support of this motion, the Defendants submit the following documents:

       1. Memorandum in Support of Defendants’ Motion for Change of Venue;

       2. Declaration of David F. Ross, Ph.D; and supporting exhibits; and

       3. Declaration of Bradley L. Henry and supporting exhibits.


Date: May 14, 2021

 /s/ Jim Walden                                         /s/ Bradley L. Henry
 Jim Walden                                             Bradley L. Henry (BPR # 025447)
 Georgia Winston                                        MICHELMAN & ROBINSON LLP
 WALDEN MACHT & HARAN LLP                               800 3rd Avenue, 24th Floor
 250 Vesey Street, 27th Floor                           New York, NY 10016
 New York, New York 10281                               (212) 730-7700 (T)
 (212) 335-2030                                         (212) 730-7725 (F)
 jwalden@wmhlaw.com                                     bhenry@mrllp.com
 gwinston@wmhlaw.com                                    Attorneys for Defendant Mark Hazelwood
 Attorneys for Defendant Mark Hazelwood



Case 3:16-cr-00020-CLC-HBG Document 1011 Filed 05/14/21 Page 1 of 3 PageID #:
                                  22850
 /s/ Robert M. Cary                           /s/ John E. Kelly
 Robert Cary                                  John E. Kelly (Admitted Pro Hac Vice)
 WILLIAMS & CONNOLLY LLP                      David Esquivel (BPR # 021459)
 725 Twelfth Street, N.W.                     Danielle Irvine (BPR # 035192)
 Washington, D.C. 20005                       Jacquelyn Papish (Admitted Pro Hac Vice)
 (202) 434-5175                               Michael Tackeff (BPR # 036953)
 rcary@wc.com                                 BASS, BERRY & SIMS, PLC
 Attorneys for Defendant Mark Hazelwood       150 Third Avenue South, Suite 2800
 (Pending admission pro hac vice)             Nashville, Tennessee 37201
                                              Tel: (615) 742-6200
                                              Fax: (615) 742-6293
                                              jkelly@bassberry.com
                                              Attorneys for Defendant Scott Wombold


 /s/ Benjamin J. Vernia                        /s/ Cullen Wojcik
 Benjamin J. Vernia                           Cullen Wojcik
 Andrew Murray 035423                         Whitt Cooper Hedrick & Wojcik
 The Vernia Law Firm                          607 Market Street, Suite 1100
 1455 Pennsylvania Avenue, N.W.               Knoxville, TN 37902
 Suite 400                                    wojcik@knoxdefense.com
 Washington D.C. 20005                        Attorneys for Defendant Heather Jones
 (202) 349-4053 (telephone)
 (866) 572-6728 (fax)
 amurray@vernialaw.com
 Attorneys for Defendant Heather Jones




                                          2

Case 3:16-cr-00020-CLC-HBG Document 1011 Filed 05/14/21 Page 2 of 3 PageID #:
                                  22851
                                   CERTIFICATE OF SERVICE


          I hereby certify that this document was filed electronically on May 14, 2021. Notice of
 this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
 on the electronic filing receipt. Parties may access this filing through the Court’s electronic
 filing system.


                                                                By:     /s/ Bradley L. Henry
                                                                        Bradley L. Henry




                                                   3

Case 3:16-cr-00020-CLC-HBG Document 1011 Filed 05/14/21 Page 3 of 3 PageID #:
                                  22852
